By the Court, Sanderson, J.:
The only difference between this case and that of the plaintiff against Painter, decided at the present term, (post,) lies in the fact that in addition to the cause of action for putting down Nieolson pavement, the complaint contains also a cause of action for other work for which the Board of Supervisors had the power to contract. So far as the cause of action in relation to Nicolson pavement is concerned, the judgment will have to he reversed upon the authority of Painter’s Case.
The case shows that the work was all let as one job, upon one bid, and under one contract. This course had the effect to preclude all persons other than the plaintiff from bidding for the work last referred to, and the property owners from taking the contract. The whole of the judgment must *696therefore be reversed. There is nothing in the ease of Beaudry v. Valdez, 32 Cal. 269, which is counter to this view. There was nothing in the facts of that case to preclude anybody from bidding, or the property owners from taking the contract.
Judgment reversed.
Mr. Justice Sprague expressed no opinion.